192 U.S. 499 (1904)
BUTTFIELD
v.
UNITED STATES.
No. 516.
Supreme Court of United States.
Argued January 4, 1904.
Decided February 23, 1904.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF NEW YORK.
Mr. James L. Bishop, with whom Mr. James H. Simpson was on the brief, for plaintiff in error.
Mr. Edward B. Whitney, Special Assistant to the Attorney General, with whom Mr. Solicitor General Hoyt was on the brief, for defendant in error.
MR. JUSTICE WHITE delivered the opinion of the court.
This was a proceeding for the condemnation of seven packages *500 of tea, which had been reimported after export from this country upon a final rejection of the tea by the board of general appraisers as not entitled to admission into the United States for consumption under the tea inspection act of March 2, 1897. Buttfield appeared as claimant, and a demurrer filed on his behalf to the information was overruled. The claimant failing to plead further, a final decree and judgment of forfeiture was entered. A reversal is asked upon the sole ground that the act of March 2, 1897, referred to, is repugnant to the Constitution of the United States. Upon the authority of Buttfield v. Stranahan just decided, the judgment below is
Affirmed.
MR. JUSTICE BREWER and MR. JUSTICE BROWN took no part in the decision of this case.